Citation Nr: 1429025	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  08-32 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for plantar fasciitis and heel spur of the left foot, status post fasciotomy.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979, November 1990 to October 1991, January 2003 to July 2004, and July 2004 to August 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for plantar fasciitis and heel spur of the left foot, status post fasciotomy, and assigned a noncompensable rating, effective August 28, 2006, and a temporary 100 percent disability rating due to surgical treatment necessitating convalescence from May 23, 2007, to June 30, 2007. 

A second rating decision, dated July 2008, increased the Veteran's initial disability rating to 10 percent and assigned a temporary 100 percent disability rating due to surgical treatment necessitating convalescence from March 26, 2008, to April 30, 2008. 

In August 2008, the Nashville RO issued a third rating decision which denied entitlement to an extension of a temporary total evaluation due to surgical convalescence and continued the 10 percent disability rating assigned in the July 2008 rating decision, effective May 1, 2008.

Finally, in October 2008, the Nashville RO issued a fourth rating decision which found clear and unmistakable error in the August 2008 rating decision due to failure to consider the applicability of special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) and, therefore, granted entitlement to SMC from March 26, 2008, to April 30, 2008.

In December 2011, the Board remanded the case for additional development.  The case has been returned to the Board for further appellate review.  

In an August 2012 rating decision, a TDIU was denied.  Bifurcation of a claim is generally within the Secretary's discretion.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009).  Although the Veteran did not file a notice of disagreement with the denial of a TDIU, the issue of entitlement to a TDIU remains on appeal.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record. 

In a January 2014 rating decision, special monthly compensation under 38 U.S.C.A. § 1114(s) and 38 38 C.F.R. § 3.350(i) on account of left plantar fasciitis with heel spur, status post fasciotomy was granted from March 26, 2008 to May 1, 2008.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in March 2012.  Subsequently, as reflected in the electronic file, the Veteran underwent an endoscopic plantar fasciotomy (EPF) in September 2013.  A new VA examination is required given that the disability may have increased in severity.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  

As noted previously, a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Although a July 2013 record notes the Veteran was employed, in view of the evidence, the issue of entitlement to a TDIU must be remanded for consideration. 

In addition, a January 2014 rating decision shows special monthly compensation was granted under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) on account of left plantar fasciitis with heel spur, status post fasciotomy rated 100 percent disabling and additional service-connected disability of posttraumatic stress disorder (PTSD) independently ratable at 60 percent or more from March 26, 2008 to May 1, 2008.  The rating decision reflects that in addition to PTSD, rated as 70 percent disabling, the Veteran has additional service-connected disabilities which in the aggregate combine to a 60 percent rating.  As such, if a TDIU is granted based on PTSD alone, VA must consider entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) for the relevant period.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to address the severity of plantar fasciitis and heel spur of the left foot, status post fasciotomy, most recently in September 2013.  The examiner is to conduct all indicated tests.  

In rendering the opinion, the examiner is to address the medical evidence of record, to include the findings reported on VA examination in March 2012.  

An opinion is also to be provided as to whether, at any time during the appeal (i.e. since June 2006), it is at least as likely as not that the Veteran's service-connected disabilities (plantar fasciitis with heel spur, status post fasciotomy; posttraumatic stress disorder; diabetes mellitus, type II; bilateral degenerative joint disease of the knees with osteophytes and patellofemoral pain; tinnitus; bilateral hearing loss; hypertension; and erectile dysfunction), alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.

If the examiner finds that the Veteran's service-connected disability does not render him unable to secure or follow a substantially gainful occupation, the examiner should expressly describe what type(s) of employment is feasible given the functional impairment due to the Veteran's disabilities.  

In making these determinations, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or impairment caused by his nonservice-connected disabilities.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Finally, readjudicate the appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

